Citation Nr: 0514271	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
back disorder and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active military service from August 1952 to 
July 1954, and from October 1954 to November 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen the claim.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light of the 
Board's legal duty to determine whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim, the Board will address that issue initially.  


FINDINGS OF FACT

1.  In August 1999, the Board denied service connection for a 
back disorder.

2.  Medical opinion evidence received since the August 1999 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a back disorder.

3.  The veteran is currently diagnosed as having a low back 
disorder that has been attributed to his 20 year period of 
active service.

4.  The evidence is at least in equipoise as to whether the 
currently diagnosed low back disorder is related to service.  


CONCLUSION OF LAW

1.  The August 1999 Board decision denying the veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence submitted since the August 1999 Board decision 
is new and material; thus, the requirements to reopen the 
claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  A low back disorder was incurred as a result of the 
veteran's active service. 38 U.S.C.A. §§ 1110, 1112, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a low back disorder 
characterized by pain radiating into the legs due to multiple 
incidents during his 20 years of service.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this case, given the favorable disposition of 
that issue as decided herein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

The Board denied service connection for a back disorder in an 
August 1999 rating decision.  The Board determined that new 
and material evidence had not been presented to reopen the 
previously denied claim for that disorder dated in 1973.  The 
Board noted that there was no medical evidence of a nexus or 
relationship between the veteran's service and his current 
back disorder.  

As noted, the claim was originally denied in an unappealed 
August 1973 rating decision.  Evidence associated with the 
claim at that time included available service medical 
records, showing complaints of back pain over the years but 
no firm diagnosis of a back disorder.  VA examination in 
September 1973 failed to diagnose a back disorder.  Based on 
those facts, the RO concluded in 1973 there was no current 
back disorder that was related to any service incident.  
Thus, service connection was denied.  The Board concluded in 
August 1999 that the veteran, having submitted only evidence 
of current disability and lay statements, had not submitted 
new and material evidence.  

The August 1999 decision is a final decision not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104.  

Evidence submitted since the denial in August 1999 shows that 
the veteran has a diagnosis of lumbar disc disease based on 
private MRI conducted in May 2002.  Furthermore, Merbil R. 
Gonzalez-Diaz, M.D., the neurologist who reviewed the 
veteran's service medical records and post-service treatment 
records and examined him in June 2002, opined in June 2002 
that the current lumbar disc condition likely was caused by 
the veteran's military service.  The doctor explained that 
the veteran's service medical records supported a history of 
back pain since 1959 in service.  He reviewed the incidents 
in the record in detail.  He noted that the pain overlapped 
through the years with urological and gastrointestinal 
problems which were later related to prostatitis, urethritis 
and gastroenteritis.  He noted that, unfortunately, tests to 
detect back pain used today were not available when the 
veteran's back symptoms started.  He noted that the MRI and 
NCV performed in 2002 showed lumbosacral radiculopathy.  Dr. 
Gonzalez-Diaz opined that the veteran's current back symptoms 
were present in 1959, but were obscured by other overlapping 
symptomatology.   

A VA examiner reviewed the claims folder as well and examined 
the veteran in October 2003.  That examiner opined that it 
was not at least as likely as not that current back problems 
were related to service.  Reasoning was offered in support of 
this opinion.

As previously stated, the August 1999 Board decision is 
final.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

The evidence received since the 1999 decision includes an 
opinion from Dr. Gonzalez-Diaz, dated in June 2002, which 
indicates that the veteran currently has lumbar disc disease 
and lumbosacral radiculopathy related to service.  This is 
evidence of a link between the current disability and 
service.  The evidence was not previously submitted to agency 
decision makers, it bears directly and substantially upon the 
specific reason for the prior denial, it is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, supra; 38 C.F.R. § 3.156.  As such 
the Board finds that this evidence is new and material and 
the claim is reopened.

Based upon the findings on Dr. Gonzalez-Diaz's examination, 
the 2002 MRI and the VA examination in October 2003, the 
veteran is shown to have current low back disorder diagnosed 
as lumbar radiculopathy and lumbar disc disease.  The Board 
further finds Dr. Gonzalez-Diaz's recitation of in-service 
back complaints and injury to be accurate and consistent with 
the record.  Moreover, Dr. Gonzalez-Diaz details the post 
service low back complaints resuming in 1976.  His opinion is 
based on what the Board considers to be at least as thorough 
a review and reasoning process as that of the VA examiner in 
October 2003.  

Thus, the record reflects competent medical evidence of a 
relationship between the veteran's current low back 
disability and his in-service complaints.  Weighing the 
evidence both against the veteran's claim and favoring his 
claim, the Board finds that the evidence is, at the very 
least, in equipoise.  Accordingly, the veteran is entitled to 
the application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred low back 
disorder, currently diagnosed as degenerative lumbar disc 
disease and lumbar radiculopathy, as a result of his active 
service.




ORDER

The veteran's claim is reopened and entitlement to service 
connection for a low back disorder, currently diagnosed as 
degenerative lumbar disc disease and lumbar radiculopathy, is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


